  Case: 1:20-cv-00247 Document #: 4 Filed: 01/14/20 Page 1 of 3 PageID #:64




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 E-LINK TECHNOLOGY CO., LTD.

                         Plaintiff,

 v.                                                   Case No.: 1:20-cv-00247
 SHENZHEN UNI-SUN ELECTRONICS CO.,
 LTD., and Unknown Persons and/or Entities
 doing business under Amazon Seller IDs
 “FEISHAZO”, “LEMONGREEN”, AND
 “JIANGKUN”,                                          Hon. John J. Tharp, Jr.

                         Defendants.




PLAINTIFF’S EX PARTE MOTION FOR ENTRY OF A TEMPORARY RESTRAINING
  ORDER, INCLUDING A TEMPORARY INJUNCTION, A TEMPORARY ASSET
 RESTRAINT, EXPEDITED DISCOVERY, AND SERVICE OF PROCESS BY EMAIL
       Plaintiff, E-Link Technology Co., Ltd. (“E-Link” or “Plaintiff”), seeks entry of an ex

parte temporary restraining order, including a temporary injunction against Defendants enjoining

the manufacture, importation, distribution, offering for sale, and sale of hoverboard products that

infringe U.S. Patent Number US 10,358,081, a temporary asset restraint, expedited discovery,

and service of process by email in an action arising out of the patent laws of the United States, 35

U.S.C. § 1 et seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

       A Memorandum of Law in Support is filed concurrently with this Motion.
Case: 1:20-cv-00247 Document #: 4 Filed: 01/14/20 Page 2 of 3 PageID #:65




Dated: January 14, 2020                    Respectfully submitted,

                                           /s/ William J. Leonard
                                          One of the Attorneys for Plaintiff

                                          WILLIAM J. LEONARD
                                          (Bar ID # 6225444)
                                          WANG, LEONARD & CONDON
                                          Attorney for Plaintiff
                                          33 N. LaSalle Street, Suite 2020
                                          Chicago, Illinois 60602
                                          Direct: 312-819-4651
                                          Cell: 312-965-0013
                                          Fax: 312-782-1669
                                          Email: bill.wlc@gmail.com
  Case: 1:20-cv-00247 Document #: 4 Filed: 01/14/20 Page 3 of 3 PageID #:66




                                CERTIFICATE OF SERVICE


        I, the undersigned attorney, certify that I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system on January 14, 2020.



                                                      /s/ William J. Leonard
                                                     One of the Attorneys for Plaintiff
